DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the communication filed on February 25, 2022 in response to First Office Action on the Merits.

Remarks
Pending claims for reconsideration are claims 1-4, 6-10, and 12-22. Applicant has
Amended claims 1, 4, 6-8, and 10. 
Canceled claims 5, and 11. 
Added new claims 12-22.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2022 was filed after the mailing date of the application 16/365457 on March 26, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-4, 6-10, and 12-22 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 7, and 8:
A newly found art discloses:
…The key generation functionality of the network device 548 is adapted to generate a onetime pad for a particular communication using the well-known methods for generating a onetime pad (e.g., the key must be at least as long as the communication, generated by a truly random number source such as thermal noise, and used only once). The encrypting/signing modules 534 and the decrypting/verifying modules 536 are further adapted to support onetime pad encryption and decryption. Once a relationship is established on the KES 10 between two users, and each party has retrieved at least one encryption key for sending an encrypted communication to the other party, the parties may send and receive communications using onetime pads. When the communication sender wishes to send a communication 24 encrypted via a onetime pad, the encrypting/signing module 534 retrieves an encryption key for the recipient from the key ring manager 528 and invokes the generation of a onetime pad 548 for the communication 24 prior to sending it to the recipient (Para 0187).

The closest prior art Brudnicki discloses:
“… provisioning a portable communication device toward ensuring secure operation of a software application on that portable communication device, and more particularly to a system and method for initially establishing and periodically confirming trust in the software application (Para 0002).
The second closest prior art Mardikar discloses:
“A client application on the App SE of a client device, with help of the Crypto SE, may generate a symmetric key and a MAC key. The application may then encrypt payload with the symmetric key and MAC key. The keys will be encrypted using the TSM's public key that can be then used to create a digital envelope” (Col 14:10-15).
The third closest prior art Kishi et al. (U.S. 2014/0362235 A1) discloses: 
“…the method of generating an application ID, the same method as that described above may be used where a random number and time information are combined. In this case, the time at which the application ID generation server 13 receives an application ID generation request from the terminal device 20 may be used for the time information. Alternatively, the application ID generation server 13 may generate an application ID from only a random number or time information or may generate a numerical sequence as an application ID. Alternatively, the application ID generation server 13 may manage the generated application ID in association with the address information of the terminal device 20” (Para 0146).
However the prior arts alone or in combination fails to teach or suggest the claimed limitation of:
Independent claim 1 “...wherein the secure random number ID generator is further configured to generate a first random number key (RNK) by a tag pair of a RNKC (RN Key Card), and wherein the first RNK is available to the user in at least one of: a local authorized kiosk; a cellphone service provider store; a common retail outlet or store; or a vending machine where the RNKC is presented or sold to the user”. 
Independent claim 7 “...use the first key that is a random number key (RNK) to decrypt the message data; encrypt a first return message with the first key; and transmit the first return message and a postamble second key from the SDB; and the SUIT app is further configured to: decrypt the return message from the SDB with the first key; retrieve the second key; replace the first key with the second key; and encrypt the next secure message with the second key to the SDB”.
Independent claim 8 “...transmit a request to a second SUIT app to transmit a secure message; receive an affirmative signal and a second ARNID from the second SUIT app, the second ARNID associated with the second SUIT app; transmit a request for a transaction block for communication from the SDB, the request using the secure communication protocol which includes the ARNID and the second ARNID; and the SDB is configured to: retrieve a first random number key RNK associated with the ARNID and a second RNK associated with the second ARNID; generate a random number communication key (RNCK); encode the first and second RNKs to create first and second encoded RNKS (RNes); transmit the first and second RNes to the second SUIT app to be used to decode and retrieve the RNCK; and the second SUIT app is configured to use the first and second RNEs to decode and retrieve the RNCK, wherein the first person can then encode his message with the RNCK to send to the second person, who decodes it with the RNCK”.

	However the prior arts alone or in combination fails to teach or suggest the claimed limitation of independent claims 1, 7, and 8 “...determining whether information indicating a current time managed by an external apparatus is currently obtainable via one or more communication interfaces;
	identifying whether the information indicating the current time managed by the external apparatus is obtainable via the one or more communication interfaces…” along with other limitations independent claims 1, 7, and 8.
For this reason, the specific claim limitations recited in the independent claims 1, 7, and 8 taken as whole are allowed.
The dependent claims 2-4, 6, 9-10, and 12-22 which are dependent on the above independent claims 1, 7, and 8 being further limiting to the independent claim, definite and enabled by the specification are also allowed.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431